Case: 18-40442      Document: 00514782387         Page: 1    Date Filed: 01/04/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                    No. 18-40442
                                                                                 FILED
                                                                           January 4, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

YEZEL EUNICE NEVAREZ-MARTELL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:17-CR-591-1


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Yezel Eunice Nevarez-Martell pleaded guilty to importing 500 grams or
more of methamphetamine. Nevarez-Martell contends that her conviction was
not supported by an adequate factual basis because the Government did not
meet its obligation to prove that she had knowledge of the type and quantity
of drugs involved in her offense.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40442    Document: 00514782387     Page: 2   Date Filed: 01/04/2019


                                 No. 18-40442

      As Nevarez-Martell concedes, her sole appellate argument is foreclosed
by United States v. Betancourt, 586 F.3d 303, 308-09 (5th Cir. 2009), which
determined that Flores-Figueroa v. United States, 556 U.S. 646 (2009), did not
overturn United States v. Gamez-Gonzalez, 319 F.3d 695 (5th Cir. 2003), and
that the Government is not required to prove knowledge of the drug type and
quantity as an element of a 21 U.S.C. § 841 drug trafficking offense. The
Government thus did not have to prove that Nevarez-Martell was aware of the
type and quantity of controlled substances involved in her offense under the
analogous statute of 21 U.S.C. § 960(a)(1), (b)(1). See United States v. Zuniga-
Martinez, 512 F. App’x 428, 428 (5th Cir. 2013).
      Therefore, Nevarez-Martell’s motion for summary disposition is
GRANTED, and the district court’s judgment is AFFIRMED.




                                       2